Citation Nr: 1721215	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  16-19 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to September 26, 2014, for the assignment of a 30 percent disabling rating for the service-connected headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to October 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which increased the disabling rating for headaches to 30 percent effective September 26, 2014.  

The Board notes the Veteran appealed a February 2014 decision to deny his claim of service connection for traumatic brain injury (TBI) and a statement of the case (SOC) issued in April 2016.  The SOC addressing the effective date issue was sent to the Veteran on the same date in April 2016.  In his May 2016 VA Form 9, the Veteran indicated that he was only appealing the effective date issue listed on the cover page of the instant decision.  Consequently, the Veteran did not perfect his appeal with respect to the issue of service connection for TBI and the Board does not have jurisdiction over the matter.  38 C.F.R. § 20.302(b).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a June 2013 rating decision, the RO granted service connection for headaches and assigned a noncompensable rating effective November 10, 2011, and notified the Veteran about the decision by a letter dated July 9, 2013; he did not appeal in a timely manner.  

2.  The RO received a claim for increase for the service-connected headaches on September 26, 2014.      

3.  It is not factually ascertainable that the service-connected headaches increased in severity, so as to warrant a disability rating in excess of 30 percent on any date within the year preceding September 26, 2014, the date of claim for increase.  


CONCLUSION OF LAW

An effective date earlier than September 26, 2014, for the grant of an increased rating of 30 percent for the service-connected headaches is not assignable by law.  38 U.S.C.A. §§ 1155, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 4.124a, Diagnostic Code 8100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran claims that he is entitled to an effective date in November 2011, when he filed his original claim for benefits, for the assignment of the 30 percent disability rating for his headaches.  

Having carefully considered the claim in light of the applicable law and evidence of record, the Board finds that the November 2011 date is inconsistent with the regulations concerning effective dates for award of increased compensation.  

Governing law provides that the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. (1997); VAOPGCPREC 12-98.  

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 
38 C.F.R. § 3.1 (p).  [The Board recognizes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660  (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151 , 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.]

Once service connection has been established, receipt of specified types of medical evidence, including VA examination reports, will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157.  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of such a claim. 38 C.F.R. § 3.157(b).  

Historically, in a June 2013 rating decision, the RO granted service connection for headaches.  A noncompensable rating was assigned effective on November 10, 2011, the date of claim.  The Veteran was notified of the decision on July 9, 2013.  The Veteran filed a "notice of disagreement" with the rating assigned on September 26, 2014; however, it was not timely.  38 C.F.R. § 20.302(a).  

The Veteran has not alleged that there was clear and unmistakable error (CUE) in the 2013  rating decision.  In the absence of CUE, this decision may not be revised.  38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. §§ 3.104, 3.105(a), 20.201, 20.302.  

Accordingly, the claim for an earlier effective date for the 30 percent increased rating for service-connected headaches must therefore be considered in relation to any subsequent claim for an increased rating.  

Under Diagnostic Code 8100, migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as non-compensable (0 percent).  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  
38 C.F.R. § 4.124a.

Since it was untimely, the September 26, 2014, notice of disagreement was construed as a claim for increase.  The Veteran did not receive any treatment for his headaches in the year prior to September 26, 2014.  The only notation of chronic headaches contained within VA outpatient treatment records is dated in June 2014 and the records do not contain any information as to the nature of the headaches or the frequency.  

It was not until VA examination in January 2015 that headaches were objectively shown to have worsened so as to warrant a 30 percent rating under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  At that time, the Veteran complained of constant head pain, which was found to be characteristic prostrating attacks of migraine headaches.  Previously on examination in June 2012, the Veteran did not describe constant head pain.  Moreover, the examiner did  not find the Veteran had characteristic prostrating attacks of migraine headache pain. 

As noted above, the effective date of an award based on a claim for increased disability compensation, shall be the date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year of such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. §  3.400 (q)(2), (r).  

The medical evidence shows no earlier date (within the year preceding the September 26, 2014, increased rating claim) that headaches were of a degree as would warrant a 30 percent rating under  38 C.F.R. § 4.124a, Diagnostic Code 8100.  In fact, the evidence does not show a worsening of the headache symptomatology until January 2015, which would actually be later than the date of claim.  However, the RO has assigned the date of claim as the effective date, which the Board shall not set aside.  

Accordingly, there is no basis for the assignment of an effective date earlier than September 26, 2014, for an increased 30 percent rating for the service-connected headaches under the law.  


ORDER

An effective date earlier than September 26, 2014, for the assignment of a 30 percent disabling rating for the service-connected headaches is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


